      Case 1:18-cr-10345-RGS Document 80 Filed 02/03/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA               )
                                        )
         v.                             )          Crim. No. 18-CR-10345-RGS
                                        )
 NICOLE A. LESCARBEAU                   )


                      MOTION TO CONTINUE SENTENCING


       Defendant, Nicole Lescarbeau, by her attorney, moves that the Sentencing

Hearing, that is presently scheduled for February 10, 2021 be continued.

       In support of this request, Ms. Lescarbeau now faces new charges outlined in 20-

MJ-04322-DHH. She was arrested and has been detained since December 3, 2020. The

parties have discussed the potential of Ms. Lescarbeau entering a plea to an information

in that new matter and then requesting that the Court consolidate the two cases and

resolve both at a joint sentencing hearing.

       At this stage, the parties are still discussing that potential and the Government has

not yet filed an information in the new matter. Further, after they do so, the probation

department may need to conduct an updated pre-sentence interview in advance of a joint

sentencing hearing.

       For these reasons, the Defendant does not believe holding a sentencing hearing on

February 10, 2021 is practical or in her best interests. We therefore respectfully request

that the hearing be postponed until March or April of 2021. Defense Counsel has

conferred with the Government who does not object to this request.
      Case 1:18-cr-10345-RGS Document 80 Filed 02/03/21 Page 2 of 2




                                                    Respectfully submitted,

                                                    NICOLE LESCARBEAU
                                                    By his Attorney
                                                    Respectfully submitted,

                                                    /s/ Jessica Thrall
                                                    Jessica Thrall, B.B.O.: 670412
                                                    Assistant Federal Public Defender
                                                    Federal Defender Office
                                                    51 Sleeper Street, 5th Floor
                                                    Boston, MA 02210
                                                    Tel: 617-223-8061


                             CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on February 1, 2021.


                                                      /s/ Jessica Thrall
                                                      Jessica Thrall




                                              2
